This case came before this court upon a' writ of error from the superior court of Jefferson County; and the question being as to whether the court erred in setting aside the verdict and judgment rendered therein, and being for decision by a full bench of six Justices, who are equally divided in opinion, Russell, C. J., and Atkinson and Gilbert, JJ., being of the opinion that the court erred, and Beck, P. J., and Hill and Hines, JJ., being of the contrary opinion, the judgment of the court below stands affirmed by operation of law.Equitable petition. Before Judge Hardeman. Washington superior court. May 29, 1922.